DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 3/29/22, 3/1/21, and 12/7/20 has been considered.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Linnell et al. (9915937).
	As per claims 1 and 15, Linnell et al. disclose a method performed by one or more computers, and a computer storage medium encoded with instructions, the method comprising: receiving a process definition graph, the process definition graph having a plurality of task nodes that represent respective tasks to be performed by a respective robot of a plurality of robots, wherein each task node is associated with a location at which the task will be performed (see at least the abstract; columns 1-2, lines 36-37; column 4, lines 18-44; columns 12-13, lines 58-58; and columns 19-20, lines 63-57, all para. disclose receiving ordered sequences of operations for a plurality of corresponding robotic devices, determining  time-based sequences of operations for each of the robotic devices, where a time-based sequence of operations indicates positions within the work cell; and a building process, including nodes related to robot actors, tools, motion paths, and tool operations for use during construction); generating, from the process definition graph, an initial modified process definition graph that adds constraints for respective swept volumes occupied by each task represented by the plurality of task nodes (see at least the abstract; columns 1-2, lines 36-37; columns 4-5, lines 53-56; columns 9-10, lines 61-35; and columns 21-22, lines 47-61, all para. disclose additional positions for the robotic device may be inserted between consecutive target positions in determining the time-based sequence for a robotic device; also, when possible collisions are detected, one or more of the time-based sequences of operations may be modified to avoid collisions); and generating, from the initial modified process definition graph, a refined process definition graph, wherein the refined process definition graph includes respective motion plans for robots moving between tasks, wherein the motion plans define transitions that avoid the swept volumes occupied by each task represented by the plurality of task nodes (see at least the abstract; columns 1-2, lines 36-37; column 4, lines 45-53; and columns 23-24, lines 12-31, all para. disclose modifying the time-based sequences of operations in order to prevent the one or more of potential collisions, and providing instructions for parallel execution of the modified time-based sequences of operations at timesteps of the global timeline by the robotic devices within the work cell; also column 4, lines 45-53 disclose the target positions may define a motion path through the work cell for the robotic device to follow).
	As per claims 2 and 16, Linnell et al. disclose generating the refined process definition graph comprises generating motion plans for a plurality of combinations of the plurality of robots performing the plurality of tasks (see at least column 4, lines 45-53 disclose the target positions may define a motion path through the work cell for the robotic device to follow).
	As per claims 3 and 17, Linnell et al. disclose generating the motion plans for the plurality of combinations of the plurality of robots comprises: selecting an initial ordering of the plurality of tasks; and iteratively generating respective motion plans for a respective robot to perform each subsequent task in the initial ordering until no additional motion plans can be generated (see at least columns 4-5, lines 53-56; and columns 23-24, lines 13-31, all para. disclose additional positions for the robotic device may be inserted between consecutive target positions in determining the time-based sequence for a robotic device).
	As per claims 4 and 18, Linnell et al. disclose selecting a different ordering of the plurality of tasks; and iteratively generating respective motion plans for each subsequent robot in the different ordering to perform a respective task until no additional motion plans can be generated (see at least columns 23-24, lines 13-31 disclose modifying at least one of the time-based sequences of operations in order to prevent the collisions by inserting, removing, or modifying particular operations within the sequence; also robot actors may be controlled to operate with different speeds at different point along the global timeline).
	As per claims 5 and 19, Linnell et al. disclose generating, from the initial modified process definition graph, a refined process definition graph occurs before any tasks have been assigned to any of the plurality of robots (see at least columns 4-5, lines 53-56; columns 12-13, lines 58-58, disclose the input window 402 may allow a user to enter parameters 404 relating to a desired output product, a user may modify individual parameters 404 in order to change aspects of the output product).
	As per claims 6 and 20, Linnell et al. disclose generating, from the initial modified process definition graph, a refined process definition graph occurs before any ordering of execution has been assigned to the plurality of tasks (see at least columns 4-5, lines 53-56; columns 12-13, lines 58-58, disclose the input window 402 may allow a user to enter parameters 404 relating to a desired output product, a user may modify individual parameters 404 in order to change aspects of the output product).
	As per claim 7, Linnell et al. disclose generating, from the refined process
definition graph, a schedule for the plurality of robots that specifies executing motion actions that avoid the swept volumes occupied by tasks represented by the plurality of task nodes in the process definition graph (see at least column 5, lines 13-56 disclose one or more time-based sequences of operations may be modified to avoid collisions.  For instance, operations may be inserted to cause one or more of the devices to hold position within the work cell for a particular length of time within the global timeline.  For example, a first robot may be commanded to hold position until a second robot completes a particular motion path through the work cell; also columns 23-24, lines 12-31).
	Claims 8-14, are system claims corresponding to method claims 1-7 above.  Therefore, they are rejected for the same rationales set forth as above.
					
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Wang et al. (US 2020/0125116 A1)
	. Eberst (US 2012/0215352 A1)
	. McGee et al. (US 2012/0215351 A1)
	. Bourne et al. (5969973)

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664